Third District Court of Appeal
                                State of Florida

                           Opinion filed August 27, 2014.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D14-376
                          Lower Tribunal No. 10-32188
                              ________________

                              Anthony P. Ledea,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Nushin G. Sayfie, Judge.

      Anthony P. Ledea, in proper person.

     Pamela Jo Bondi, Attorney General, Jill D. Kramer, Assistant Attorney
General, for appellee.


Before ROTHENBERG, LAGOA, and LOGUE, JJ.

      LAGOA, J.

      Anthony P. Ledea appeals an order denying his Motion to Mitigate, Modify

or Reduce Sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(c).
Such an order, however, is not appealable. See Smith v. State, 4 So. 3d 1254 (Fla.

3d DCA 2009); Lusskin v. State, 717 So. 2d 1076 (Fla. 4th DCA 1998).

Accordingly, the appeal is dismissed.




                                        2